Citation Nr: 1205120	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1986 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In April 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In his substantive appeal, the Veteran limited the appeal to the issue now before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2009, the Veteran testified that he was receiving treatment for hemorrhoids from both VA and a private physician.  A review of the record and of Virtual VA shows that the records of the private physician since July 2007 have not been requested.

.




In August 2009, the Veteran described an increase in the frequency of his symptoms since he was last examined by VA, which suggests a material change in the  disability, and a reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since April 2009.

2.  Ask the Veteran either to submit or to authorize VA to obtain the records of Dr. Pierre DeReeder, Jr., 7830 Clairemont Mesa Blvd., San Diego, CA, 92111.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Once the foregoing development has been completed, afford the Veteran a VA examination to determine the current level of severity of hemorrhoids.

The examiner is asked to describe:

a).  Whether the hemorrhoids are large or thrombotic, and if so, whether the hemorrhoids are irreducible with excessive redundant tissue, or, 

b).  Whether the hemorrhoids result in persistent bleeding with secondary anemia or with fissures, and, 






c).  The functional effects of the disability on the ordinary conditions of daily life and on employment.

The Veteran's file should be made available to the examiner.  

4.  After the development requested above has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


